DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed March 4, 2021.
	Claims 1-3, 6-16, 20-21, 26-29 and 31 are pending.  Claims 4-5, 17-19, 22-25 and 30 are canceled.  Claims 1 and13 are amended.  Claims 1 and 13 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-16 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hachino et al. (U.S. 2006/0067114; hereinafter “Hachino”).
	Regarding independent claim 1, Hachino discloses an apparatus (Fig. 3), comprising:
(Fig. 3: B0-Bn);
	a second plurality of access lines (Fig. 3: S);
	a third plurality of access lines (Fig. 3: W0-Wm); and
	a plurality of memory cells (Fig. 3: A00 with T00 to Amn with Tmn), each memory cell of the plurality of memory cells (Fig. 3: A00 with T00 to Amn with Tmn) comprising:
	a material (see pages 3-4, par. 0054) coupled with one of the first plurality of access lines (Fig. 3: B0-Bn) and configured to store one of a set of logic states based at least in part on a polarity of a write voltage applied to the material (see page 4, par. 0055-0057); and
	a cell selection component (Fig. 3: T00-Tmn) configured to selectively couple the material with one of the second plurality of access lines based at least in part on one of the third plurality of access lines (when a power supply voltage is applied to a word line W of a selected memory cell, the bitline and the source line are electrically couple in order to change the state of the memory, see pages 4-5, par. 0073-0075) corresponding to a target memory cell being biased at a first voltage (see page 5, par. 0083), wherein:
	to read the target memory cell coupled with one of the first plurality of access lines (reading from the memory cell, see page 5, par. 0083), the apparatus is configured to bias each of the first plurality of access lines other than the one of the first plurality of access lines at a second voltage (during the read operation, Vdd/2, same potential as in the common line is applied to the bit lines other than the bit line corresponding to the memory cell to be read, see page 5, par. 0083-0086) while (during the read operation Vdd/2-0.2V can be applied to the bit line corresponding to the memory cell to read information and Vdd/2-0.2V is less than Vdd/2, see page 5, par. 0083-0086); and
	each of the second plurality of access lines is configured to be commonly biased with each other of the second plurality of access lines (Fig. 3 shows the source lines are commonly biased at node S).
	Regarding claim 2, Hachino discloses wherein the material is configured to have a first threshold voltage when the write voltage has a first polarity and a second threshold voltage when the write voltage has a second polarity, the first threshold voltage and the second threshold voltage respectively corresponding to a first logic state and a second logic state of the set of logic states (see page 2, par. 0033).
	Regarding claim 3, Hachino discloses wherein the cell selection component (Fig. 3: T00-Tmn) of each of the plurality of memory cells (Fig. 3: A00 with T00 to Amn with Tmn) comprises a transistor (see page 4, par. 0070), and the one of the third plurality of access lines (Fig. 3: W0-Wm) is coupled with a gate of the transistor (see page 4, par. 0070).
	Regarding claim 7, Hachino discloses circuitry (circuitry not shown in figures that apply voltages to the bit lines, word lines and source lines, see pages 4-5, par. 0073-0075) coupled with the first plurality of access lines (Fig. 3: B0-Bn), the (Fig. 3: S), and the third plurality of access lines (Fig. 3: W0-Wm), the circuitry configured to:
	write, to the target memory cell of the plurality of memory cells, a first logic state of the set of logic states based at least in part on setting the one of the first plurality of access lines associated with the target memory cell to a higher voltage than the one of the second plurality of access lines associated with the target memory cell (see pages 4-5, par. 0073); and
	write, to the target memory cell, a second logic state of the set of logic states based at least in part on setting the one of the first plurality of access lines associated with the target memory cell to a lower voltage than the one of the second plurality of access lines associated with the target memory cell (change the conduction state with a low resistance value to a high resistance value, see page 5, par. 0077).
	Regarding claim 8, Hachino discloses wherein the circuitry (circuitry not shown in figures that apply voltages to the bit lines, word lines and source lines, see pages 4-5, par. 0073-0075) is configured to couple, via the cell selection component (Fig. 3: T00-Tmn) of the target memory cell, the material of the target memory cell with the one of the second plurality of access lines associated with the target memory cell while writing the first logic state to the target memory cell or writing the second logic state to the target memory cell (when changing the memory element to a high resistance value a power supply voltage is applied to the word line to coupled transistor T00 with A00 for example and the memory cell is electrically couple as well with the source line couple in common to node S, see Fig. 3 and page 4-5, par. 0073-0075); and
(see page 4, par. 0055).
	Regarding claim 9, Hachino discloses wherein the circuitry (circuitry not shown in figures that apply voltages to the bit lines, word lines and source lines, see pages 4-5, par. 0073-0075) is configured to: isolate, via the cell selection component of a second memory cell (For example: Figure 3: T20), the material of the second memory cell from the one of the second plurality of access lines associated with the second memory cell while writing the first logic state to the target memory cell or writing the second logic state to the target memory cell (see page 5, par. 0074).
	Regarding claim 10, Hachino discloses circuitry (circuitry not shown in figures that apply voltages to the bit lines, word lines and source lines, see page 5, par. 0083) coupled with the first plurality of access lines (Fig. 3: B0-Bn), the second plurality of access lines (Fig. 3: S), and the third plurality of access lines (Fig. 3: W0-Wm), the circuitry configured to:
	couple, via the cell selection component of the target memory cell, the material of the target memory cell with the one of the second plurality of access lines associated with the target memory cell (Vdd is applied to the word line, see page 5, par. 0083);
	apply a read voltage between the one of the first plurality of access lines associated with the target memory cell and the one of the second plurality of access lines associated with the target memory cell (see page 5, par. 0083); and
	determine one of the set of logic states as stored by the material of the target memory cell based at least in part on a current through the target memory cell that is responsive to the read voltage (see page 5, par. 0083-0085).
Regarding claim 11, Hachino discloses wherein the material is configured to store, one of the set of logic states based at least in part on the polarity of the write voltage (see Abstract) and a current through the material during application of the write voltage (see page 3-4, par. 0054-0057).
	Regarding claim 12, Hachino discloses wherein the material is configured to store one of the set of logic states based at least in part on the polarity of the write voltage (see Abstract) and a heating of the material (The structure recited by Hachino is substantially identical as recited in the rejection of claim 1 above, the properties of the material when a write voltage of a first polarity (see Abstract) is applied are inherent, see MPEP 2112.01(I)).
	Regarding independent claim 13, Hachino discloses a method (see page 4, par. 0068), comprising:
	identifying a memory cell (see pages 4-5, par. 0073) that comprises a material (see pages 3-4, par. 0054) coupled with one of a first plurality of access lines (Fig. 3: B0-Bn) and that is configured to store one of a set of logic states (see pages 4-5, par. 0073);
	coupling the material of the memory cell (see pages 3-4, par. 0054), using a cell selection component of the memory cell (Fig. 3: T00-Tmn), with one of a second plurality of access lines (Fig. 3: S) based at least in part on one of a third plurality of access lines (when a power supply voltage is applied to a word line W of a selected memory cell, the bitline and the source line are electrically couple in order to change the state of the memory, see pages 4-5, par. 0073-0075) (see page 5, par. 0083), wherein:
	each of the first plurality of access lines (Fig. 3: B0-Bn) is configured to be biased independently of at least one other of the first plurality of access lines (the bitline couple to the selected cell is biased independently from the other bitlines, see pages 4-5, par. 0073-0074); and
	each of the second plurality of access lines is configured to be commonly biased with each other of the second plurality of access lines (Fig. 3 shows the source lines are commonly biased at node S); and
	reading the one of the set of logic states based at least in part on biasing each of the first plurality of access lines other than the one of the first plurality of access lines at a second voltage (during the read operation Vdd/2, same potential as in the common line is applied to the bit lines other than the bit line corresponding to the memory cell to be read, see page 5, par. 0083-0086) while maintaining the one of the first plurality of access lines coupled with the target memory cell at a third voltage less than the second voltage throughout a duration in which the each of the first plurality of access lines are biased at the second voltage (during the read operation Vdd/2-0.2V can be applied to the bit line corresponding to the memory cell to read information, see page 5, par. 0083-0086), wherein the one of the set of logic states is based at least in part on a polarity of a write voltage previously applied between the one of the first plurality of access lines and each of the second plurality of access lines (see page 4, par. 0055-0057).
Regarding claim 14, Hachino discloses isolating, during the reading, a material of a second memory cell from the one of the second plurality of access lines via a cell selection component of the second memory cell (0V applied to the word line other than the word line corresponding to the memory cell to be read, see page 5, par. 0085).
	Regarding claim 15, Hachino discloses isolating, during the reading to the material of the memory cell, a material of a third memory cell from another of the second plurality of access lines via a cell selection component of the third memory cell (0V applied to the word line other than the word line corresponding to the memory cell to be read, see page 5, par. 0085).
	Regarding claim 16, Hachino discloses wherein the reading comprises:
	applying the second voltage to each of the second plurality of access lines (Vdd/2 applied to the common line, see page 5, par. 0083).
	Regarding claim 20, Hachino discloses wherein the material is configured to have a first threshold voltage when the write voltage has a first polarity and a second threshold voltage when the write voltage has a second polarity, the first threshold voltage and the second threshold voltage respectively corresponding to a first logic state and a second logic state of the set of logic states (see page 2, par. 0033).
	Regarding claim 21, Hachino discloses wherein the reading is based at least in part on a current through the material, the current based at least in part on a difference between the second voltage and the third voltage (there is a difference between Vdd/2 and Vdd/2-0.2, see page 5, par. 0083-0085).	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hachino et al. (U.S. 2006/0067114; hereinafter “Hachino”) in view of Lung et al. (U.S. 9,646,692; hereinafter “Lung”).
	Regarding claim 6, Hachino discloses the limitations with respect to claim 1.
	Hachino is silent with respect to the material is configured to store at least two logic states of the set of logic states while in an amorphous material state.
	However, Hachino’s structure is substantially identical as recited in the rejection of claim 1 above, therefore, the configuration of the material store at least two logic states of the set of logic states while in an amorphous material state is inherent, see MPEP 2112.01(I)).
	Nonetheless, even if the configuration of the material is not inherent, which it is, Lung teaches a material (see col. 1, ll. 9-10) that is configured to store at least two logic states of the set of logic states while in an amorphous material state (see col. 3, ll. 11-23).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Lung to the teachings of Hachino for the purpose of increase bit storage per a single cell, see col. 6, ll. 49-64.
Claims 26-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hachino et al. (U.S. 2006/0067114; hereinafter “Hachino”) in view of Sone (U.S. 2014/0050011).
Regarding independent claim 26, Hachino discloses the limitations with respect to claim 1.
However, Hachino is silent with respect to the material is a chalcogenide material.
Similar to Hachino, Sone teaches a plurality of memory cells (Fig. 2: 20s), each memory cell of the plurality of memory cells comprising a material (see page 3, par. 0047) and a cell selection component (Fig. 2: 22).
Furthermore, Sone teaches the material is a chalcogenide material (element 21 of Fig 2 is described in detail in Figure 3 comprising a layer 212A that contains chalcogen elements, see page 3, par. 0047).
Since Sone and Hachino are from the same field of endeavor, the teachings described by Sone would have been recognized in the pertinent art of Hachino.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sone with the teachings of Hachino for the purpose of provide a storage unit that is capable of increasing the number of its rewritable times, see Sone’s page 1, par. 0005.
Regarding independent claim 27, Hachino discloses the limitations with respect to claim 13.
However, Hachino is silent with respect to the material is a chalcogenide material.
(Fig. 2: 20) comprising a material (see page 3, par. 0047) and a cell selection component (Fig. 2: 22).
Furthermore, Sone teaches the material is a chalcogenide material (element 21 of Fig 2 is described in detail in Figure 3 comprising a layer 212A that contains chalcogen elements, see page 3, par. 0047).
Since Sone and Hachino are from the same field of endeavor, the teachings described by Sone would have been recognized in the pertinent art of Hachino.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sone with the teachings of Hachino for the purpose of provide a storage unit that is capable of increasing the number of its rewritable times, see Sone’s page 1, par. 0005.
	Regarding claim 28, Hachino discloses the limitations with respect to claim 1.
	Furthermore, Hachino teaches circuitry (circuitry not shown in figures that apply voltages to the bit lines, word lines and source lines, see pages 4-5, par. 0073-0075) coupled with the first plurality of access lines (Fig. 3: B0-Bn), the second plurality of access lines (Fig. 3: S), and the third plurality of access lines (Fig. 3: W0-Wm), the circuitry configured to write a first logic state of the set of logic states to the target memory cell (see pages 4-5, par. 0073-0081) based at least in part on:
	applying a voltage to the one of the first plurality of access lines (Vdd applied to the bit line corresponding to the memory cell to record information on, see pages-4-5, par. 0073);
	applying a fourth voltage to each of the second plurality of access lines (Vdd/2 is applied to the common line, see pages 4-5, par. 0073), and
(“same potential as in the common line is applied to the bit lines other than the bit line corresponding to the memory cell to record information on,” see page 5, par. 0074), the fourth voltage different than the voltage (Vdd/2 is different than Vdd).
	However, Hachino is silent with respect to applying the third voltage to the one of the first plurality of access lines, and the fourth voltage different from the second voltage.
	Similar to Hachino, Sone teaches circuitry (Fig. 1: 30) coupled with a first plurality of access lines (Fig. 1: BLs), a second plurality of access lines (Fig. 1: SLs), and third plurality of access lines (Fig. 3: WLs), the circuitry to read the target memory cell, bias one of the first plurality of access lines coupled with the target memory cell at a third voltage (bit line voltage set to 0V, see page 4, par. 0061).
	Furthermore, Sone teaches to write a first logic state of the set of logic states to the target memory cell (see pages 3-4, par. 0059), applying the third voltage to the one of the first plurality of access lines (bit line voltage set to 0V, see pages 3-4, par. 0059), and applying a fourth voltage to each of the second plurality of access lines (source line voltage set to 3.5V, see pages 3-4, par. 0059), the fourth voltage different than the second voltage (3.5V is different than the bit line voltage applied during the reading process (0.3V, see page 4, par. 0061) which can be labeled as “second voltage”).
Since Sone and Hachino are from the same field of endeavor, the teachings described by Sone would have been recognized in the pertinent art of Hachino.

Regarding claim 31, Hachino discloses the limitations with respect to claim 13.
However, Hachino is silent with respect to wherein the reading comprises: grounding the one of the first plurality of access lines; increasing a voltage of each of the second plurality of access lines; and increasing a voltage of each of the first plurality of access lines other than the one of the first plurality of access lines.
Similar to Hachino, Sone teaches a memory cell coupled with a first plurality of access lines (Fig. 1: BLs), a second plurality of access lines (Fig. 1: SLs), and third plurality of access lines (Fig. 3: WLs).
Furthermore, Sone teaches reading comprising:
grounding the one of the first plurality of access lines (the bit line voltage set to 0V, see page 4, par. 0061);
increasing a voltage of each of the second plurality of access lines (the source line voltage is set to 0.3V, see page 4, par. 0061); and
increasing a voltage of each of the first plurality of access lines other than the one of the first plurality of access lines (the bit line voltage returned to Vr (0.3V), see page 4, par. 0061).
Since Sone and Hachino are from the same field of endeavor, the teachings described by Sone would have been recognized in the pertinent art of Hachino.
.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 29, there is no teaching or suggestion in the prior art of record to provide the recited circuitry further configured to write a second logic state of the set of logic states to the target memory cell of the plurality of memory cells based at least in part on applying the fourth voltage to the one of the first plurality of access lines, applying the third voltage to each of the second plurality of access lines, and applying the third voltage to each of the first plurality of access lines other than the one of the first plurality of access lines.
Response to Arguments
Applicant's arguments filed with respect to claims 1 and 13 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 13, Applicant asserts that Hachino does not describe that the third voltage is maintained “throughout a duration in which the each of the first plurality of access lines are biased at the second voltage” as recited in 
Hachino discloses a read operation where Vdd/2 is applied to the bit lines other than the bit line corresponding to the memory cell to be read throughout the completion of the read operation of the corresponding memory cell as described in Hachino’s paragraph 0086.  Therefore, the previously applied rejection is considered proper and maintained.
The other claims were argued for substantially the same reasons as claims 1 and 13, and the arguments are not persuasive for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825